DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 8 recites “solid or liquid beverage mix.”  Claim 8 is an original claim and is therefore supported by the current application as of the filing date of November 10, 2021.  While the specification recites “liquid beverage mix,”, “solid beverage mix” does not have proper antecedent basis to the specification.  The specification recites “the capsules contain a powder or a liquid” (see at least page 3, paragraph 8 as filed).  It is suggested to amend the claim to recite “powder or liquid beverage mix” for the purpose of maintaining continuity to the priority documents. 


Drawings
The drawings are objected to because: pages 12-13 of the drawings filed November 10, 2021 are labeled as “Fig. 6” and “Fig. 6A” however, paragraph 70 of the specification refers to, “FIGS 6A and 6B.”   The drawings are thus not seen to be consistent with the specification.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dispensing port” as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 7, 8, 9 are objected to because of the following informalities:  
Claim 1 recites the limitation, “or lid” on line 7.  For consistency this should be amended to recite, “or the lid.”
Claim 1 recites, “said capsule” on line 9.  For consistency, this should be amended to recite, “said beverage capsule.”
Claim 1 recites, “the capsule” on lines 8 and 13.  For consistency, this should be amended to recite, “the beverage capsule.”
Claim 7 recites “The method of claim I.”  It appears that this should recite, “The method of claim 1.”
Claim 8  recites the limitation, “a capsule body, capsule rim, solid or liquid beverage mix in the capsule and capsule lid….” (see lines 4-5)  This should be corrected to, “a capsule body, capsule rim, solid or liquid beverage mix in the beverage capsule and a capsule lid.”  
Claim 8 also recites the limitation, “pivoting the capsule rim away from the capsule body cracking the capsule open.” (see lines 15-16)  There appears to be a term missing between “body” and “cracking.”  Correction is required.
Claim 8 also recites the limitation, “further injecting mixing liquid into the capsule flushing its contents” on line 20.  For readability, the limitation should be amended to recite, “further injecting mixing liquid into the capsule to flush its contents.”
Claim 9 recites the limitation, “has been removed the machine by the user” on line 2.  It appears that this should recite, “has been removed from the machine by the user.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A method of making a beverage from a beverage capsule using a machine comprising.”  (line 1).  This limitation is not clear as to whether “comprising” modifies, “A method” or “a machine.”  For the purpose of examination, the limitation is being construed as modifying “A method.”  This rejection can be overcome by amending the limitation to recite, “A method of making a beverage from a beverage capsule using a machine, the method comprising,”. 
Claim 1 also recites a method of making a beverage, but does not appear to specifically recite a step of producing a beverage.  This rejection can be overcome by amending the last two lines of the claim to recite, “making the beverage by forcing the beverage mix out of the beverage capsule and into a dispensing orifice, by injecting the mixing liquid into the beverage capsule.”  
Claim 1 recites the limitation, “accepting a beverage capsule into said machine” on line 2.  The above limitation is not clear that an active step of placing a capsule into said machine is being performed, because “accepting” can mean to “agreeing to receive.”  (see included definition).  This rejection can be overcome by amending the above phrase to “placing a beverage capsule into said machine.”  
Claim 1 recites the limitation, “the capsule or lid” on line 6.  This limitation lacks proper antecedent basis as it is not clear whether “the capsule” is referring to “the beverage capsule” or “a capsule body.”  
Claim 1 recites the limitation, “tearing the capsule body along a crease.”  This limitation is not clear as to what comprises the crease - the capsule, the machine or some other structural element.  In view of Applicant’s disclosure “a crease” has been construed as a crease in the capsule body.  This rejection can be overcome by amending the limitation to recite, “tearing the capsule body along a crease in the capsule body….”
Claim 1 recites the limitation, “the machine determining a correct quantity of mixing liquid based on identification of the beverage mix on said code.” (lines 11-12) This limitation is not clear as to whether the machine is also identifying the beverage mix based on reading the barcode or numerical code or whether something else is performing the identification.  This rejection can be overcome by amending the claim to delete the above limitation and amending the recitation on lines 6-7 to recite, “the machine reading a barcode or numerical code on the capsule body or the lid with an optical reader to identify the beverage mix in the beverage capsule and then the machine determining a correct quantity of mixing liquid based on the identified beverage mix;”.
Claim 1 recites the limitation, “said code” on line 12.  Claim 2 also recites, “said code.”  These limitations lack proper antecedent basis.  It is not clear whether these limitations are referring to barcode, numerical code or some other code.  The claim 1 rejection can be overcome by amending the claim to recite, “said barcode or numerical code.”  The claim 2 rejection can be overcome by amending the claim to recite, “The method of claim 1, wherein said machine is reading a barcode….”
Claim 2 also recites, “a bar code.”  It is not clear whether this is referring to “a barcode” as recited in claim 1 or some other bar code.”
Claim 1 recites, “forcing the beverage mix out of the capsule and into a dispensing orifice with the mixing liquid stream.” (lines 13-14)  This limitation is not clear as to whether the mixing liquid stream is used to force the beverage mix out of the capsule and into a dispensing orifice, or whether the beverage mix is forced out of the capsule and into a dispensing orifice that has the mixing liquid stream.  This rejection can be overcome by amending the limitation to recite, “making the beverage by forcing the beverage mix out of the beverage capsule and into a dispensing orifice, by injecting the mixing liquid into the beverage capsule.”  
Claim 1 recites the limitation, “a dispensing orifice.” (line 13-14).  This limitation is not clear as to what comprises a dispensing orifice - the machine, the beverage capsule or some other element.  Clarification is required. 
Claim 1, line 14, claim 3, line 1, and claim 4, line 1 recite the limitation, “the mixing liquid stream”, which lacks proper antecedent basis.
Claim 5 recites the limitation, “the mixing stream,” which lacks proper antecedent basis.
Claim 6 recites, “wherein the capsule body is rotated 45 degrees with respect to the rim.”  It is not clear whether this rotation is referring to the rotation recited during the machine cracking step or another rotation.  This rejection can be overcome by amending the limitation to recite, “wherein the rotating of the capsule body comprises rotating the capsule body 45 degrees with respect to the rim.”
Claim 7 is rejected based on their dependence to claim 1.
Claim 8 recites, “A method of dispensing a beverage with a machine comprising.”  (line 1).  This limitation is not clear as to whether “comprising” modifies, “A method” or “a machine.”  For the purpose of examination, the limitation is being construed as modifying “A method.”  This rejection can be overcome by amending the limitation to recite, “A method of dispensing a beverage using a machine, the method comprising,”. 
Claim 8 recites the limitation, “accepting a beverage container” on line 2.  The above limitation is not clear that an active step of placing and closing is being performed,  because “accepting” can mean “agreeing to receive.”  (see included definition).  This rejection can be overcome by amending the above phrase to “placing a beverage container.”  
Claim 8 recites the limitation, “the beverage capsule,” (line 4) which lacks proper antecedent basis.
Claim 8 recites the limitation, “the beverage capsule having a capsule body, capsule rim, solid or liquid beverage mix in the capsule and capsule lid, the capsule lid sealed to the capsule rim.”  This limitation is not clear as to whether the beverage mix is in the capsule and the capsule lid or only in the capsule body.  This rejection can be overcome by amending the limitation to recite, “a beverage capsule having a capsule body, capsule rim, capsule lid and a powdered or liquid beverage mix in the capsule body, the capsule lid sealed to the capsule rim.”
Claim 8 recites the limitation, “the beverage mix” on line 10 and 18.  This limitation is not clear as to whether it is referring to solid beverage mix, liquid beverage mix or “solid or liquid beverage mix” as recited on lines 4-5.  This rejection can be overcome by amending the claim limitation to recite, “the powdered or liquid beverage mix.”
Claim 8 recites the limitation, “the barcode or numerical code containing information specifying the beverage mix in the capsule.”  This limitation is not clear as to what about the beverage mix has been specified by barcode or numerical code.
Claim 8 recites the limitation, “determining the liquid beverage mix from the barcode or numerical code.”  This limitation is not clear as to what about the liquid beverage mix has been determined.
Claim 8 recites the limitation, “The compartment lid” on line 13, which lacks proper antecedent basis.
Claim 8 recites the limitation, “the beverage mix” on line 18, which lacks proper antecedent basis.  It is not clear as to whether this is referring to “the liquid beverage mix” on line 11 or “solid or liquid beverage mix” as recited on line 4-5 or “the beverage mix” as recited on line 10. 
Claim 8 recites, “injecting a flow of mixing liquid into the capsule.”  (line 19).  It is not clear as to whether this is referring to “a quantity of mixing liquid” as recited on line 17 or a different mixing liquid, thus making the scope of the claim unclear.  Additionally, the claim does not clarify what the injecting of a flow of mixing liquid does, with respect to the method of making a beverage.   This rejection can be overcome by amending the above limitation to recite, “injecting a flow of the quantity of mixing liquid into the capsule to mix with the powdered or liquid beverage mix”
Claim 8 recites, “further injecting mixing liquid into the capsule.”  (line 20-21). It is not clear as to whether this is referring to “a quantity of mixing liquid” as recited on line 17 or a different mixing liquid, thus making the scope of the claim unclear.  This rejection can be overcome by amending the above limitation to recite, “continuing to inject the flow of mixing liquid into the beverage capsule to flush contents int eh beverage capsule into a dispensing port…”.
Claims 9-11 are rejected based on their dependence to claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Favre (US 5472719 - “Favre ‘219”) in view of Mercier (US 20020121197), Wydler (US 20070164045), Jeannin (US 6289948) and Van Belleghem (WO 2009130311).
Regarding claim 8, Favre’219 teaches a method of dispensing a beverage with a machine (see at least figure 1, 3 and 15).  
As shown in figure 12a-12b for instance, Favre’219 teaches the capsule having a body, rim and a lid and Favre’219 clearly teaches a solid or liquid beverage mix in the capsule (see column 1, line 30, column 6, lines 64-66; column 5, lines 31-33).
Regarding the step of “accepting a beverage container into the machine from a user by providing the user with instructions to place the beverage container in the machine,” it is noted that since Favre’219 is directed to producing a beverage, that it would have been obvious to one having ordinary skill in the art to have placed a beverage container a machine so as to receive a dispensed beverage therein.  
While Favre’219 is not specific in this regard, it is noted that Mercier teaches “accepting a beverage container into the machine from a user.” (see figure 1).  That is, the user is seen to place a beverage container (6) into the machine and since Favre’219 also uses a machine to produce a beverage, it would have been obvious to one having ordinary skill in the art to have also “accepted” a beverage container into the machine so as to collect the dispensed beverage.  Regarding the step of, “providing the user with instructions to place the beverage in the machine,” this would have been an obvious step to one having ordinary skill in the art for the known purpose of collecting the dispensed beverage.  As claimed, “providing the user with instructions” can occur in any form, such as verbal or visual.  In any case, as Mercier teaches that there is a cup presence sensor to prevent a beverage from being dispensed prior to a cup being placed in the machine (se paragraph 53), it would have been obvious to one having ordinary skill in the art to have thus provided a user with instructions to place the beverage container in the machine so as to be able to dispense a beverage.
Regarding the step of “with a sensor sensing if the beverage container is present,” this step can still be performed by the user. It is noted that the claim does not limit who or what senses if a beverage container is present.  As such, a user can sense the beverage container is present.  That is, a user can be construed as a sensor that can sense if a beverage is present (i.e. visually).  It is suggested to modify the claim to recite that “the machine comprises a sensor that senses if the beverage is present.”  It is additionally noted however, that Mercier teaches that it has been conventional to provide a cup presence sensor on a beverage preparation machine to prevent a beverage from being dispensed prior to a cup being placed in the machine (se paragraph 53).  Therefore, one having ordinary skill in the art would have been routinely led to modify the combination and include such a sensor in the machine as taught by Favre’219 for this same purpose.
Regarding the step of, “providing the user with instructions to close the compartment lid over the capsule,” by teaching that the capsule is used with a dispensing device that is enclosed (see at least figure 1, item 16 which is a cover used to inject liquid into the capsule), Favre’219 is seen to make obvious providing the user with instructions to close a compartment lid over the capsule.  That is, since Favre’219 teaches a step of closing a compartment lid over a capsule, to thus provide a user with instructions to perform such a step would have been obvious to one having ordinary skill in the art, for the purpose of properly using Favre’219’s machine.  It is further noted however, that a step of “providing the user with instructions to close the compartment lid” is not seen to be an active step of closing the compartment lid over the capsule, but is only providing instructions so that one is “capable of” closing the compartment lid over the capsule.
Regarding the step of “pivoting the capsule rim away from the capsule body cracking the capsule open along a crease in the capsule body,” it is noted that as currently recited, the claim reads on a user pivoting a capsule rim away from the capsule body to open the capsule.  For example, the claim does not positively recite that the closing of the compartment lid of the beverage producing machine causes the capsule to pivot.
In view of this, it is noted that Favre’219 already teaches a removable membrane (see figure 12b, item 41).  As such, a step of pivoting the capsule away from the lid would have been a conventional expedient for how one could access the capsule contents.  That is, one can hold the lid and capsule and pivot the capsule away from the lid in order to open the capsule. 
Favre’219 is not specific as to, “pivoting the capsule rim away from the capsule body cracking the capsule open along a crease in the capsule body.”
Wydler teaches in figure 64-66 that peeling can occur by cracking the capsule along a crease in the capsule body (see figure 65, item 2022A).  That is, the line of perforation is seen to be a crease in the capsule body, so that the capsule rim would have been pivoted away from the capsule body (see figure 67,69 where the crease causes the rim at 3014 to be pivoted away from the capsule body.  Jeannin further teaches a capsule rim (see figure 7, item 22; figure 3, item 26), which engages with a machine component (figure 3, item 141) for the purpose of facilitating cracking the capsule open (see the figures and column 4, line 63 to column 37).  That is, the capsule of figure 7 has edges and where there is a portion of the rim at 21 that extends beyond the capsule and to which the lid has been sealed and which comprises a catching element to engage the machine for facilitating opening (see column 5, lines 5-16).  Jeannin teaches that the catching means can be a rigid plastic element (column 5, lines 27-37) which extends from the capsule as shown in figure 7.  Jeannin thus teaches a machine for facilitating cracking of the capsule, where as shown in figure 2 and 3, a rim of the capsule is pivoted away from the capsule body so as to crack the body along a crease.  
Thus, to modify Favre’219, who teaches a similar type of peeling of the capsule as taught by Wydler and Jeannin, and to provide a perforated line that causes breaking immediately below the rim would have been an obvious substitution of one conventional expedient for another, both recognized for peeling a lid from a capsule.  Such a modification would have been advantageous for also facilitating peeling of the lid from the capsule, as Wydler teaches that such a mechanism for opening a capsule has been routinely conventional.  In view of Jeannin, modification to use a machine to open the capsule would have been obvious to one having ordinary skill in the art, so as to prevent the need for the user to open the capsule.
Regarding the step of “injecting a flow of mixing liquid into the capsule” and “further injecting mixing liquid into the capsule flushing its contents into a dispensing port thus dispensing the beverage into the beverage container,” it is noted that Favre’219 teaches that the contents can be soluble, cold drinks (see column 1, line 30) using soluble ingredients (see column 6, lines 64-66) and therefore, it would have been obvious to have injected a flow of mixing liquid, and further injected mixing liquid so as to ensure that the ingredients within the capsule, which can be used to make a cold beverage are dispensed therefrom.    Favre’219 clearly suggests dispensing a beverage into a beverage container as this is the obvious expedient for collecting a thus produced beverage.  Since Favre’219 teaches a capsule where there is a dispensing exit, this can be construed as a dispensing port and thus it would have been obvious to one having ordinary skill in the art for the contents to be flushed into a dispensing port for dispensing the beverage. 
Claim 8 also differs from the above combination in specifically reciting a step of “the machine reading a bar code or numerical code on the capsule lid or capsule body with an optical reader, the barcode or numerical code containing information specifying the beverage mix in the capsule”; “the determining the liquid beverage mix from the barcode or numerical code”; and “determining a quantity of mixing liquid to be injected into the capsule from identification of the beverage mix contained in said code.”
However, Van Belleghem teaches capsules which comprise machine-readable code that is read by a code reader (see page 9, lines 17-21; page 13, lines 24-30) for the purpose of indicating the precise content and allowing the code to tailor the appropriate parameters to produce the desired beverage based on the barcode, such as by guiding the quantity of liquid to be used to produce the beverage.  It would have been well known to one having ordinary skill in the art that a code reader for a bar could encompasses an optical reader.
In view of this, and since Favre’219 is not limiting regarding the type of beverage that was desired to be produced, it would have been obvious to one having ordinary skill in the art to provide code that can be read via an optical reader, so as to determine the liquid beverage mix and to tailor the appropriate parameters such as amount of the mixing liquid and the finishing liquid that was desired to be used for producing a particular type of beverage.  By teaching the use of a barcode, the combination is thus seen to teach a step of “determining the liquid beverage mix from the barcode or numerical code,” because Van Belleghem teaches that the barcode is what can be used for identifying the beverage.


Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 8 above, which relies on Favre (US 5472719) as the primary reference, and in further view of Favre (US 20060174769)(referred to as Favre ‘769).
Regarding claim 9, the combination as applied to claim 8 above has been incorporated herein.  
Regarding claim 9 and the limitation of, “the machine sensing when the beverage container has been removed from the machine,” in view of Mercier the combination teaches that it has been conventional to provide a cup presence sensor on a beverage preparation machine to prevent a beverage from being dispensed prior to a cup being placed in the machine (se paragraph 53).  Therefore, one having ordinary skill in the art would have been routinely led to include such a sensor in the machine as taught by Favre’219 for this same purpose.
Regarding the limitations to claim 9 of, “opening a recycle bin; crushing the capsule and forcing it into the recycle bin removing it from the machine; and closing the recycle bin,” the claim differs from the above combination in this regard. 
The claim has been construed that the machine is only sensing when the beverage container has been removed.  The limitations of “opening a recycle bin, crushing the capsule, and forcing it into the recycle bin” are seen to be separate steps from the machine sensing.
In any case, these steps would have been obvious steps to one having ordinary skill in the art, especially since Favre’219 teaches that the capsule can be removed and replaced with another capsule and that the capsules can be made from plastic (column 4, lines 50-54).  While not specifically teaching recyclable capsules, it is noted that making beverage capsules recyclable has been notoriously conventional for reducing the environmental impact, as taught by Favre ‘769 on paragraph 27.  Thus to recycle the capsules by placing into a recycle bin would have been obvious to one having ordinary skill in the art.  Crushing the capsules would have been advantageous for increasing storage space within a recycle bin.  The steps of opening and closing the recycle bin simply read on a conventional recycle bin having a lid that is required to be opened to dispense contents therein and subsequently closed to seal the bin.  
Regarding claim 10, the combination teaches that the mixing liquid can be water (see Favre’219 - column 7, line 65).
Regarding claim 11, Favre’219 teaches that the beverage to be dispensed can be a cold beverage (see column 1, lines 28-30) and therefore suggests to one having ordinary skill in the art to use a chilled water for preparing a cold drink.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2  and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 11 of U.S. Patent No. 9526371 in view of Wydler (US 20070164045) and Van Belleghem (WO 2009130311).
Regarding claim 1, patented claim 3 teaches a method of making a beverage from a beverage capsule comprising, accepting a beverage capsule into the machine, the capsule having a body, rim and cover sealed to the rim and containing a beverage mix; reading a code on the capsule to inject a quantity of mixing liquid therein.  The patented claim also teaches opening the capsule by tearing the capsule body by rotating the capsule body away from the rim. 
Patented claim 3 teaches using the machine to read code on the capsule and the machine injecting a liquid stream into the capsule and determining the quantity of mixing liquid based on identification of the beverage on the code.
Patented claim 3 also teaches a step of forcing beverage mix out of the capsule using a mixing liquid stream and using a finishing liquid to produce the finished beverage.
Patented claim 3 also teaches the machine cracking the capsule open by rotating the capsule body away from the cover.
Claim 1 differs from the patented claim in specifically reciting cracking the capsule open by tearing the capsule body along a crease by rotating the capsule body away from the rim.  
It is noted however, that Wydler teaches in figure 64-66 that cracking the capsule can occur by tearing the capsule body along a crease (see figure 65, item 2022A).  That is, the line of perforation is a crease in the capsule body which is torn and therefore cracks the capsule open.  Thus, to modify the patented claim, which teaches a similar type of peeling of the capsule, and to provide a crease as taught by Wydler that causes breaking immediately below the rim would have been an obvious substitution of one conventional expedient for another, both recognized for peeling a lid from a capsule.
Claim 1 differs from the patented claim in specifically reciting that the code is a bar code or numerical code.  Claim 2 differs in specifically reciting the code is a bar code.
Van Belleghem further teaches that it has been notoriously conventional to use bar codes on a beverage producing capsule so that the machine can read said code for setting the appropriate parameters for preparing the beverage (see page 9, lines 17-21).  As the patented claim already teaches machine readable code, modification of Van Belleghem to specifically use a bar code would have been an obvious matter of engineering and/or design based on conventional expedients used for reading and setting beverage preparation parameters.
Regarding claim 6, as the patented claim teaches rotating the capsule body away from the rim, the particular degree of rotation would have been obvious to one having ordinary skill in the art for the purpose of ensuring that the requisite amount of liquid can be injected into the capsule and beverage forced out of the capsule.
Regarding claim 7, as the patented claim teaches a machine that reads code to determine parameters of the beverage preparation process, it would have been obvious to one having ordinary skill in the art that the machine would require a processer to process the code into specific beverage conditions.
Regarding claim 8, patented claim 11 teaches a method of dispensing a beverage comprising placing a beverage container in a machine.  It would have been obvious to one having ordinary skill in the art to have instructions to place the beverage container in the machine so as to receive a thus prepared beverage.  The patented claim further teaches sensing the presence of the beverage container, and placing a beverage capsule in the machine via instructions.  The patented claim also teaches reading information on the capsule via an optical reader; closing the lid of the machine and pivoting the capsule rim away from the capsule by cracking the capsule open.  That is, tearing the cover from the rim of the capsule body by rotating the capsule body away from the rim reads on pivoting the capsule rim away from the capsule body.
Claim 8 differs from the patented claim 11 in specifically reciting cracking the capsule open by tearing the capsule body along a crease by rotating the capsule body away from the rim.  
It is noted however, that Wydler teaches in figure 64-66 that cracking the capsule can occur by tearing the capsule body along a crease (see figure 65, item 2022A).  That is, the line of perforation is a crease in the capsule body which is torn and therefore cracks the capsule open.  Thus, to modify the patented claim, who teaches a similar type of peeling of the capsule, and to provide a crease as taught by Wydler that causes breaking immediately below the rim would have been an obvious substitution of one conventional expedient for another, both recognized for peeling a lid from a capsule.
The patented claim also teaches the machine determining a quantity of missing liquid to inject via the optical reader and further injecting a finishing liquid to flush the capsule contents; dispensing the beverage into the container and the machine sensing the removal of the beverage container, as recited in claim 9.  The patented claim also teaches crushing the beverage capsule, opening a recycle bin, placing the capsule into a recycle bin and closing the recycle bin, as recited in claim 9.
Claim 8 differs from the patented claim 11 in specifically reciting that the code is a bar code or numerical code.  
Van Belleghem further teaches that it has been notoriously conventional to use bar codes on a beverage producing capsule so that the machine can read said code for setting the appropriate parameters for preparing the beverage (see page 9, lines 17-21).  As the patented claim already teaches machine readable code, modification of Van Belleghem to specifically use a bar code would have been an obvious matter of engineering and/or design based on conventional expedients used for reading and setting beverage preparation parameters.


Claims 3, 4, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 11 of U.S. Patent No. 9526371 in view of the combination as applied above to claim 1 and 14, and in further view of DeGraaff (US 20090272275).
Regarding claim 3, the claim differs from the above patented claims in specifically reciting, “wherein the mixing liquid stream is neither chilled nor heated.” Claims 4 and 10 differ from the above patented claims in specifically reciting that the mixing liquid stream is water.  Claim 11 differs from the combination in specifically reciting that the water is chilled.
It is noted that De Graaff teaches that the temperature of the first fluid (which can be water) can vary over time based on the beverage to be prepared (see paragraph 96).  In view of this, and since De Graaff already teaches that the water can be room temperature (i.e. neither heated nor chilled) or cold water (i.e. chilled) one having ordinary skill in the art would have been motivated to use chilled or room temperature (i.e. neither heated nor chilled) water based on the particular desired temperature of the finished beverage.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9526371 in view of the combination as applied above to claim 1, and in further view of Santoiemmo (US 20100139496).
Claim 5 differs from the patented claim in specifically reciting wherein the mixing stream is filtered in the machine.
However, Santoiemmo beverage preparation machines where the mixing stream is filtered in the machine (see paragraph 33), which that modification of the patented claims to have a filtering element to filter the water would have been obvious to one having ordinary skill in the art for the purpose of purifying the water prior to mixing to produce a beverage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Halliday (US 20040191370), discloses a beverage machine that includes a cartridge sensor, for the purpose of detecting the presence of the cartridge, which can be used for preventing operation of the machine without a cartridge inserted therein (see paragraph 174, 175).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792